Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicant’s preliminary amendment of 27 October 2021, in which claims 1, 5, 19-28, have been amended, claims 2-4, 6-18, 29 have been cancelled, and new claims 30-46 have been added, is acknowledged.
Claims 1, 5, 19-28, 30-46 are pending in the instant application.
Claims 1, 5, 19-28, 30-46 are subject of a restriction requirement.
Election/Restrictions
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group (I): A method for treating obesity or for treating diabetes in a patient in need of such treatment, comprising administering to the patient a therapeutically effective amount of a SWELL1 inhibitor or modulator to the patient, as recited in claims 1, 19-26, 30-32, 43; 
Group (II): A method for increasing insulin sensitivity or for increasing insulin secretion in a patient in need of such treatment, comprising administering to the patient a therapeutically effective amount of a SWELL1 inhibitor or modulator to the patient, as recited in claims 5, 33-42, 44;


Group (IV): A method for treating an insulinoma or an insulin overdose in a patient in need of such treatment, comprising administering to the patient a therapeutically effective amount of a SWELL1 inhibitor or modulator to the patient, as recited in claims 28, 45, 46.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons: 
The instant application lacks unity of invention because the instant application is directed to multiple sets of inventions, rather than being drawn to one product and one process of use of said product. Specifically, invention I is drawn to a method for treating obesity or for treating diabetes in a patient in need of such treatment, comprising administering to the patient a therapeutically effective amount of a SWELL1 inhibitor or modulator to the patient; while invention  Group (IV) is drawn to a different method of treatment, namely to a method for treating an insulinoma or an insulin overdose in a patient in need of such treatment, comprising administering to the patient a therapeutically effective amount of a SWELL1 inhibitor or modulator to the patient. Inventions (I) and (IV) are distinct because the diseases to be treated, namely obesity, diabetes and insulinoma (tumors in pancreas) are distinct from each other, and the patient populations are distinct as well. Further, with respect to Group (II), a method for 
All these methods are distinct as distinct methods of treatment (classified, at a minimum, in CPC class A61P1/00, A61P3/04, A61P5/50, A61P3/10), methods of screening of compounds (Group III, classified, for example, in G01N33/50, G01N33/53).
Therefore, no unity of invention exists.

Further, this application contains claims directed to the following patentably distinct species: SWELL1 inhibitor or modulators; diseases to be treated, including diabetes, obesity, insulinoma, insulin overdose, or decreased insulin sensitivity; candidate compounds useful for treating obesity, for treating diabetes, for increasing insulin sensitivity, for increasing insulin secretion, for treating an insulinoma, for treating an insulin overdose, or identifying compounds for use as a weight loss treatment. These species are independent or distinct because, for example, the genus of SWELL1 inhibitor or modulators encompasses a large number of structurally different compounds, not limited to small organic molecules, having different 
Further, the genus of diseases to be treated SWELL1 inhibitors or modulators encompasses a number of distinct diseases, including obesity, type 1 diabetes, type 2 diabetes, diseases linked to decreased insulin sensitivity, diseases characterized by decreased insulin secretion (as in instant claim 27, Group (III)), or diseases characterized by excess insulin such as insulinoma (claim 28, Group (IV)), each disease having different symptoms, etiology, and each requiring different treatment. There is a search and/or examination burden for the patentably distinct diseases encompassed by the genus of diseases treated with SWELL1 inhibitors or modulators, because the each disease requires a different field of search. For example, these diseases are classified, at a minimum, in CPC class A61P1/00, A61P3/04, A61P5/50, A61P3/10.
If Applicant elects an invention of Group (I), Applicant is required to elect a specific disease to be treated; as well as a specific SWELL1 inhibitor or modulator, having a distinct chemical structure, from the genus of claims 19-24 or another disclosed, to be administered in the method of treatment.
For example, if Applicant elects diabetes as the disease to be treated, a specific type of diabetes has to be elected.

If Applicant elects an invention of Group (II), Applicant is required to elect a specific patient population, suffering from a specific disease, to be tread; as well as a specific SWELL1 inhibitor or modulator, having a distinct chemical structure, from the genus of claims 35-40 or another disclosed, to be administered in the method of treatment.
For example, if Applicant elects a compound of formula I (claim 37) as the SWELL1 inhibitors or modulators to be administered in the method, a specific compound of formula I, having a distinct chemical structure, has to be elected.
If Applicant elects an invention of Group (III), Applicant is required to elect a specific disease for which the SWELL1 inhibitor or modulator is useful, as well as candidate compounds to be screened for the biological activity.
If Applicant elects an invention of Group (IV), Applicant is required to elect a specific patient population, suffering from a specific disease, to be tread; as well as a specific SWELL1 inhibitor or modulator, having a distinct chemical structure, to be administered in the method of treatment.

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS

As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or

(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).

Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, 

Due to the complexity of the case, no attempt was made to reach the applicant by telephone.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IRINA NEAGU whose telephone number is (571)270-5908. The examiner can normally be reached Mon-Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KORTNEY KLINKEL can be reached on (571) 270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/IRINA NEAGU/Primary Examiner, Art Unit 1627